DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17337453 filed on 06/03/2021. Claims 1-28 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 3, 10, 4, 5, 12, 13, 6, 7, 40, 40, 43, 42, 45, 46, 40, 40, 47 and 47 respectively of U.S. Patent No. 11093080. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by or would have been obvious over the claims of U.S. Patent No. 11093080. See tables below for the independent claims with differences bolded for more detail.
 

Claim 1 of U.S. Patent No. 11093080
1. A fingerprint sensing control method, for performing a fingerprint sensing control on a display panel, wherein the display panel comprises a sensing region divided into a plurality of fingerprint zones, the fingerprint sensing control method comprising: 
     determining at least one target fingerprint zone from the fingerprint zones according to a touched area; 
     scanning the at least one target fingerprint zone to control the at least one target fingerprint zone to perform fingerprint sensing; and 
     performing an accelerated scanning operation, wherein the fingerprint zones are coupled to a plurality of scanning groups, each of the scanning groups comprises one or more scanning lines, and the operation of performing the accelerated scanning operation comprises: 

          setting a scanning speed corresponding to one or more scanning groups other than the at least one target scanning group among the scanning groups to a second speed, wherein the second speed is higher than the first speed, 
          wherein the one or more scanning groups other than the at least one target scanning group cross a non-touched area in the at least one target fingerprint zone.

     determining at least one target fingerprint zone from the fingerprint zones according to at least one touched area;
     scanning the at least one target fingerprint zone to control the at least one target fingerprint zone to perform fingerprint sensing;
     performing an accelerated reading operation, wherein the accelerated reading operation comprises:
          reading at least one sensing signal from the at least one target fingerprint zone; and
          skipping reading at least one of the fingerprint zones other than the at least one target fingerprint zone among the fingerprint zones, wherein the skipping reading comprises:
               not reading any sensing signal from the at least one fingerprint zone that is skipped; and
     performing an accelerated scanning operation, wherein the fingerprint zones are coupled to a plurality of scanning groups in a row direction of the display panel, each of the scanning groups comprises one or more scanning lines, and the operation of performing the accelerated scanning operation comprises:
          setting a scanning speed corresponding to at least one target scanning group coupled to at least the touched area in the at least one target fingerprint zone to a first speed; and
          setting a scanning speed corresponding to one or more scanning groups other than the at least one target 
          wherein the one or more scanning groups other than the at least one target scanning group cross only a non-touched area in the at least one target fingerprint zone.

claim 1, it can be seen from the table above that claim 1 of U.S. Patent No. 11093080 is more limiting in scope being that it further includes accelerated reading operation and the scanning group cross only a non-touch area. Hence claim 1 of the instant application would be anticipated by claim 1 of U.S. Patent No. 11093080. Dependent claims of claim 1 utilize the same or similar language as the respective claims of U.S. Patent No. 11093080, hence are all respectively anticipated as well.

Claim 12 of Instant Application
Claim 40 of U.S. Patent No. 11093080
12. An electronic device, comprising: 
     a fingerprint sensing control circuit, configured to be coupled to a display panel to perform a fingerprint sensing control on the display panel, wherein the display panel is divided into a plurality of the fingerprint zones are coupled to a plurality of scanning groups, wherein each of the scanning groups comprises one or more scanning lines, the fingerprint sensing control circuit determines at least one target fingerprint zone from the fingerprint zones according to a touched area and scans the at least one target fingerprint zone to control the at least one target fingerprint zone to perform fingerprint sensing, wherein the fingerprint sensing control circuit is configured to set a scanning speed corresponding to at least one target scanning group coupled to at least the touched area in the at least one target fingerprint zone to a first speed and configured to set a scanning speed corresponding to one or more scanning groups other than the at least one target scanning group among the scanning 
     wherein the one or more scanning groups other than the at least one target scanning group cross a non-touched area in the at least one target fingerprint zone.

     a touch control circuit, configured to be coupled to a display panel, and configured to perform touch detection on the display panel to obtain at least one touched area; and
coupled to the touch control circuit to obtain the at least one touched area, and configured to be coupled to the display panel to perform a fingerprint sensing control on the display panel, wherein the display panel is divided into a plurality of fingerprint zones, the fingerprint sensing control circuit determines at least one target fingerprint zone from the fingerprint zones according to the at least one touched area, scans the at least one target fingerprint zone to control the at least one target fingerprint zone to perform fingerprint sensing, reads at least one sensing signal from the at least one target fingerprint zone, and skips reading at least one of the fingerprint zones other than the at least one target fingerprint zone among the fingerprint zones, so as not to read any sensing signal from the at least one fingerprint zone that is skipped,
     wherein the fingerprint sensing control circuit is configured to set a scanning speed corresponding to at least one target scanning group coupled to at least the touched area in the at least one target fingerprint zone to a first speed and configured to set a scanning speed corresponding to one or more scanning groups other than the at least one target scanning group among the scanning groups to a second speed that is higher than the first speed,
     wherein the one or more scanning groups other than the at least one target scanning group cross only a non-touched area in the at least one target fingerprint zone.

claim 12, it can be seen from the table above that claim 40 of U.S. Patent No. 11093080 is more limiting in scope being that it further includes reading and skipping some of the fingerprint zone and the scanning group cross only a non-touch area. But claim 12 of the instant application further limits the fingerprint zones are 

Claim 21 of Instant Application
Claim 47 of U.S. Patent No. 11093080
21. A fingerprint scanning control method, for performing a fingerprint scanning control on a display panel, wherein the display panel comprises a region divided into a plurality of fingerprint zones, the fingerprint scanning control method comprising:
     providing a clock to at least one shift register for performing scanning operation on the fingerprint zones;
     scanning a touched area with the clock having a first clock frequency; and
scanning at least one non-touched area with the clock having a second clock 
     wherein the touched area is located in at least one target fingerprint zone among the fingerprint zones, and the at least one non-touched area comprises an area other than the touch area within the at least one target fingerprint zone.
sensing region divided into a plurality of fingerprint zones, the fingerprint sensing control method comprising:
     providing a clock to at least one shift register for performing scanning operation on the fingerprint zones;
     scanning a touched area with the clock having a first clock frequency; and
scanning at least one first non-touched area with the clock having a second clock first non-touched area,
     wherein the touched area is located in at least one target fingerprint zone among the fingerprint zones, and the at least one first non-touched area further comprise the rest area within the at least one target fingerprint zone,
     wherein the at least one first non-touched area within the at least one target fingerprint zone and at least one fingerprint zone other than the at least one target fingerprint zone are both served as the at least one first non-touched area and scanned with the clock having the second clock frequency.

claim 21, it can be seen from the table above that claim 47 of U.S. Patent No. 11093080 is more limiting in scope being that it further limit the region being a sensing region and the at least one first non-touched area within the at least one target fingerprint zone and at least one fingerprint zone other than the at least one target fingerprint zone are both served as the at least one first non-touched area and .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or resolve the above double patenting rejection of its parent claim.
Claims 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 23, 25 and their respective dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. A search was performed and yielded prior art reference Huang (US Patent Pub. No. 2020/0210677 A1) teaches similarly a display panel with plurality of fingerprint zones (Huang, Fig. 4A, fingerprint sensing region 41a and 41b). Also see the cited prior art references in the parent case of the instant application. However, the specifics of having plurality of fingerprint zones and the fingerprint zone where a touch is occurred is driven into two different frequencies in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Furthermore, reference Hu (US Patent Pub. No. 2020/034439 A1) teaches similarly only .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693